Citation Nr: 1516437	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  13-21 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a chest disorder, to include pectus carinatum.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from June 1984 to August 1985. 

This appeal is before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The claim for service connection for a chest disorder was previously denied in an April 1993 Board decision, and the Veteran did not appeal the decision.

2.  The additional evidence received since the final April 1993 Board decision is redundant of the evidence of record at the time of that decision, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1993 Board decision denying service connection for a chest disorder is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 3.156(c) (2014).

2.  The additional evidence presented since the April 1993 Board decision is not new and material, and the claim for service connection for a chest disorder, to include pectus carinatum, continues to be denied.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in December 2011.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The letter provided notice of the criteria to reopen a previously denied claim by submitting new and material evidence, as well as the criteria for establishing service connection.  See 38 U.S.C. §5103(a)(1); see also Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012); VAOPGCPREC 6-2014.

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and a statement from the Veteran's mother have been obtained.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

It is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Board most recently denied service connection for a chest disorder in an April 1993 decision.  This decision was not appealed, and VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of that decision.  Therefore, that decision is final.  38 U.S.C.A. § 7104(b); see also 38 C.F.R. § 3.156(c).

The basis of the prior final denial was the Board's finding that the Veteran's chest disorder, to include pectus excavatum and pectus carinatum, was a congenital defect, and therefore not a disease or injury for the purposes of the law governing service connection, and not a disability able to be service connected.  See 38 C.F.R. §§ 3.303(c), 4.9.  In making this determination, the Board acknowledged that, if such defect was subject to a superimposed disease or injury during service that resulted in increased disability, service connection would be warranted for such disability.  See VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel Opinion 01-85 (March 5, 1985).  However, it concluded that, in the Veteran's case, he acquired no such superimposed additional disability in service.  

The pertinent evidence obtained since the April 1993 Board decision essentially consists of a statement submitted by the Veteran from his mother, dated in October 2011.  In it, the Veteran's mother asserts that her son had had chest problems from a very young age, which resulted in surgery as a child, and that, upon entering service, the Veteran had difficulty with physical training, including becoming exhausted.  She further asserted that the Veteran's chest condition was aggravated in service so that he had to have surgery involving putting a "plate" in his chest, and that after the surgery he had problems breathing, such that he was put on light duty.

The Board acknowleges the Veteran's mother's statement.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  However, at the time of the April 1993 Board decision, the evidence of record included service treatment records reflecting that the Veteran had had a congenital chest defect since childhood, which had required surgery in childhood; that the Veteran complained, in service, of chest tightness and difficulty breathing, especially during exercise; that he underwent chest surgery in service that included insertion of an acrylic prosthesis; that he was placed on light duty following his surgery; and that he complained of difficulties involving his chest plate shortly after surgery, for which he was treated.  Indeed, in the April 1993 decision, the Board acknowledged and discussed such evidence.  Thus, the Veteran's mother's statement, while presumed to be credible, is redundant of the evidence of record at the time of the April 1993 Board decision, and does not raise a reasonable possibility of substantiating the Veteran's previously denied service connection claim.  It is therefore not new and material evidence.

The record reflects no further evidence received after the April 1993 Board decision reflecting that the Veteran incurred any superimposed disease or injury in service due to his congenital chest disorder that has resulted in disability, or any other such material evidence.

The Board also acknowledges the Veteran's arguments in his October 2011 claim that his chest disorder was aggravated by service, as well as his citation to 38 U.S.C. § 1153.  However, the Veteran made exactly the same argument prior to the April 1993 Board decision, as reflected in his November 1992 substantive appeal, and the Board in April 1993 explicitly considered the provisions of 38 U.S.C. § 1153 but, again, determined that the Veteran's chest condition was a congenital defect not subject to any superimposed disease or injury during service that resulted in increased disability.

Therefore, the Board finds that new and material evidence has not been submitted to reopen the Veteran's claim for service connection for a chest disorder, to include pectus carinatum.  Accordingly, the appeal must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence having not been submitted, the claim for entitlement to service connection for a chest disorder, to include pectus carinatum, is not reopened, and the appeal is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


